--------------------------------------------------------------------------------

Exhibit 10.06

Special Option Program under the
1997 Long Term Incentive Plan


Initial Option Award Agreement




Agreement, dated as of December 7, 2007, among AllianceBernstein L.P.
(“Partnership”), AllianceBernstein Holding L.P. (“Holding”) and
<PARTC_NAME> (“Participant”), an employee of the Partnership or a subsidiary of
the Partnership.


Whereas, The Compensation Committee (“Committee” or “Administrator”) of the
Board of Directors (“Board”) of AllianceBernstein Corporation (“Corporation”)­,
pursuant to the Partnership’s Amended and Restated 1997 Long Term Incentive Plan
(“Plan”), a copy of which has been delivered electronically to the Participant,
has granted to the Participant an award (“Award”) consisting of (i) options
(“Initial Options”) to purchase units representing assignments of the
benefi­cial ownership of limited partnership interests in Holding (“Units”) that
vest over the first five anniversaries of grant date, and (ii) options (“Match
Options”) to purchase Units that vest over the next five anniversaries of grant
date.


Now, Therefore, in accordance with the grant of the Award, and as a condition
thereto, the Partnership, Holding and the Participant agree as follows:


1.           Grant.  Subject to and under the terms and conditions set forth in
this Agreement and the Plan, the Committee hereby awards the Participant Initial
Options, which permit the Participant to purchase from the Partnership the
number of Units set forth in Section 1 of Schedule A, at the per Unit price set
forth in Section 2 of Schedule A, subject to the vesting schedule set forth in
Section 3 of Schedule A (Match Options are granted pursuant to a Match Award
Agreement, dated as of December 7, 2007, among the parties hereto).


2.           Term and Vesting Schedule.  (a) The Initial Options shall not be
exercisable to any extent prior to December 7, 2008 or after December 7, 2017
(“Initial Option Expiration Date”).  Subject to the terms and condi­tions of
this Agreement and the Plan, the Participant shall be entitled to exercise the
Initial Options prior to the Initial Option Expiration Date and to purchase
Units pursuant to the Initial Options in accordance with the schedule set forth
in Section 3 of Schedule A.


(b) The right to exercise the Initial Options shall be cumulative so that to the
extent the Initial Options are not exercised when they become initially
exercisable with respect to any Units, they shall be exercisable with respect to
such Units at any time thereafter until the Initial Option Expiration Date,
subject to any guidelines or restrictions in the Partnership’s Code of Business
Conduct and Ethics or the U.S. federal securities laws.  Options awarded
hereunder may not be exercised after the Initial Option Expiration Date (i.e.,
any Units subject to the Options that have not been purchased on or before the
Initial Option Expiration Date may no longer be purchased).  A Unit shall be
considered to have been purchased on or before the Initial Option Expiration
Date if the Partnership has been given notice of the purchase and the
Partnership has actually received payment therefor, pursuant to Sections 3, 7
and 15, on or before the Initial Option Expiration Date.

 
 

--------------------------------------------------------------------------------

 

3.           Notice of Exercise, Payment, Certificate and Account.  Exercise of
the Initial Options, in whole or in part, shall be by delivery of a written
notice to the Partnership and Holding pursuant to Section 15 which specifies the
number of Units being purchased and is accompanied by payment therefor in
cash.  The Participant may pay the Partnership as many as three business days
subsequent to exercise date and may pay the Partnership directly or through a
financial intermediary.  Promptly after receipt of such notice and purchase
price, the Partnership shall cause the Partnership’s transfer agent to deliver
the number of Units purchased.  Units to be issued upon the exercise of Initial
Options may be authorized and newly-issued Units or Units that have been
reacquired by the Partnership, a subsidiary of the Partnership, Holding, or a
subsidiary of Holding.


4.           Termination.The Initial Options may be exer­cised by the
Participant only while the Participant is employed full-time by the Partnership,
except as follows:


(a)           Disability.  If the Participant’s employment with the Partnership
terminates because of Disability, the Participant (or the Participant’s personal
representative) shall have the right to exercise all outstanding Initial Options
held by the Participant (and not previously cancelled or expired) for a period
which ends not later than the earlier of (i) three months after such
termination, and (ii) the Initial Option Expi­ration Date. “Disability” shall
mean a determination by the Administrator that the Participant is physically or
mentally incapacitated and has been unable for a period of six con­secutive
months to perform the duties for which the Participant was responsible
immediately before the onset of incapacity.  In order to assist the
Administrator in making a determina­tion as to the Disability of the Participant
for purposes of this paragraph (a), the Participant shall, as reasonably
re­quested by the Administrator, (A) be available for medical examinations by
one or more physicians chosen by the Administrator and approved by the
Participant, whose approval shall not unreasonably be withheld, and (B) grant
the Admin­istrator and any such physicians access to all relevant medical
information concerning the Participant, arrange to furnish copies of medical
records to them, and use best efforts to cause the Participant’s own physicians
to be available to discuss the Participant’s health with them.


(b)           Death.  If the Participant dies (i) while in the employ of the
Partnership, (ii) within one month after termination of employment with the
Partnership because of Disability (as determined in accordance with paragraph
(a) above), or (iii) within one month after the Partnership terminates the
Participant’s employment for any reason other than for Cause (as determined in
accordance with paragraph (c) be­low), all outstanding Initial Options held by
the Participant (and not previously cancelled or expired) may be exercised by
the person or persons to whom the Initial Options shall have been transferred by
will or by the laws of descent and distribution for a period which ends not
later than the earlier of (A) six months from the date of the Participant’s
death, and (B) the Initial Option Expi­ration Date.

 
- 2 -

--------------------------------------------------------------------------------

 

(c)           Other Termination.  If the Partnership terminates the
Participant's employment for any reason other than death, Disability or for
Cause, the Participant shall have the right to exercise the Initial Options, to
the extent that the Participant was entitled to do so on the date of the
termination of the Participant’s employment, for a period which ends not later
than the earlier of (i) three months after such termination, and (ii) the
Initial Option Expi­ration Date.  “Cause” shall mean (A) the Participant’s
continuing willful failure to perform the Participant’s duties as an employee
(other than as a result of total or partial incapacity due to physical or mental
illness), (B) gross negligence or malfeasance in the performance of the
Participant’s duties, (c) a finding by a court or other governmental body with
proper jurisdiction that an act or acts by the Participant constitutes (1) a
felony under the laws of the United States or any state thereof (or, if the
Participant’s place of employment is outside of the United States, a serious
crime under the laws of the foreign jurisdiction where the Participant is
employed, which crime if committed in the United States would be a felony under
the laws of the United States or the laws of New York), or (2) a violation of
federal or state securities law (or, if the Participant’s place of employment is
outside of the United States, of federal, state or foreign securities law) by
reason of which finding of violation described in this clause (2) the Board
determines in good faith that the continued employment of the Participant by the
Partnership would be seriously detrimental to the Partnership and its business,
(D) in the absence of such a finding by a court or other governmental body with
proper jurisdiction, such a determination in good faith by the Board by reason
of such act or acts constituting such a felony, serious crime or violation, or
(E) any breach by the Participant of any obliga­tion of confidentiality or
non-competition to the Partnership.


For purposes of this Agreement, employment by a subsidiary of the Partnership
shall be deemed to be employment by the Partnership.  A “subsidiary” of the
Partnership shall be any corporation or other entity of which the Partnership
and/or its subsidiaries (a) have sufficient voting power (not depending on the
happening of a contingency) to elect at least a majority of its board of
directors, or (b) otherwise have the power to direct or cause the direction of
its management and policies.


5.           No Right to Continued Employment.   The Initial Options shall not
confer upon the Participant any right to continue in the employ of the
Partnership or any subsidiary of the Partnership, and shall not interfere in any
way with the right of the Partnership to terminate the service of the
Participant at any time for any reason.

 
- 3 -

--------------------------------------------------------------------------------

 

6.           Non-Transferability.  The Initial Options are not transferable
other than by will or the laws of descent and distribution and, except as
otherwise provided in Section 4, during the lifetime of the Participant the
Initial Options are exercisable only by the Participant; except that Participant
may transfer the Initial Options, without consideration, subject to such rules
as the Committee may adopt to preserve the purposes of the Plan (including
limiting such transfers to transfers by Participants who are senior executives),
to a trust solely for the benefit of the Participant and the Participant's
spouse, children or grandchildren (including adopted children and grandchildren
and step-children and step-grandchildren) (each a “Permitted Transferee”).


7.           Payment of Withholding Tax.  In the event that the Partnership or
Holding determines that any federal, state or local tax or any other charge is
required by law to be withheld with respect to the exercise of Initial Options,
the Participant shall, either directly or through a financial intermediary,
promptly pay to the Partnership, a subsidiary specified by the Partnership,
Holding or a subsidiary specified by Holding, no later than the third business
day after exercise date, an amount equal to such withholding tax or charge.  If
the Participant does not promptly so pay the entire amount of such withholding
tax or charge in accordance with such notice, or make arrangements satisfactory
to the Partnership and Holding regarding payment thereof, the Partnership, any
subsidiary of the Partnership, Holding or any subsidiary of Holding may withhold
the remaining amount thereof from any amount due the Participant from the
Partnership, its subsidiary, Holding or its subsidiary.


8.           Dilution and Other Adjustments.  The existence of the Award shall
not impair the right of the Partnership, Holding or their respective partners
to, among other things, conduct, make or effect any change in the Partnership’s
or Holding’s business, any distribution (whether in the form of cash, limited
partnership interests, other securities, or other property), recapitalization
(including, without limitation, any subdivision or combination of limited
partnership interests), reorganization, consolidation, combination,  repurchase
or exchange of limited partnership interests or other securities of the
Partnership or Holding, issuance of warrants or other rights to purchase limited
partnership interests or other securities of the Partnership or Holding, or any
incorporation (or other change in form) of the Partnership or Holding.  In the
event of such a change in the partnership interests of the Partnership or
Holding, the Board shall make such adjustments to the Award, including the
purchase price of the Units specified in Section 2 of Schedule A, as it deems
appropriate and equitable.  In the event of incorpo­ra­tion (or other change of
form) of the Partnership or Holding, the Board shall make such arrangements as
it deems appropriate and equitable with respect to the Award for the Participant
to purchase stock in the resulting corporation in place of the Units subject to
the Initial Options. Any such adjust­ment or arrangement may provide for the
elimination of any fractional Unit or shares of stock that might otherwise
become subject to the Initial Options.  Any decision by the Board under this
Section shall be final and binding upon the Participant.

 
- 4 -

--------------------------------------------------------------------------------

 

9.           Rights as an Owner of a Unit. The Participant (or a transferee of
the Initial Options pursuant to Sections 4 and 6 hereof) shall have no rights as
an owner of a Unit with respect to any Unit covered by the Initial Options until
the Participant becomes the holder of record of such Unit, which shall be deemed
to occur at the time that notice of pur­chase is given and payment in full is
received by the Partnership and Holding under Sections 3, 7 and 15 of this
Agreement.  By such actions, the Participant (or such transferee) shall be
deemed to have consented to, and agreed to be bound by, all other terms,
conditions, rights and obligations set forth in the then current Amended and
Restated Agreement of Limited Partnership of Holding and the then current
Amended and Restated Agreement of Limited Partnership of the Partnership
(“Partnership Agreement”).  Except as provided in Section 8 hereof, no
adjustment shall be made with respect to any Unit for any distribution for which
the record date is prior to the date on which the Participant becomes the holder
of record of the Unit, regardless of whether the distribution is ordinary or
extraordinary, in cash, securities or other property, or of any other rights.


10.         Electronic Delivery.  The Plan contemplates that each award under
the Plan shall be evidenced by an Award Agreement which shall be delivered to
the Participant.  It is hereby understood that electronic delivery of this Award
Agreement constitutes delivery under the Plan.


11.         Administrator.  If at any time there shall be no Committee, the
Board shall be the Administrator.


12.         Governing Law.  This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York.


13.         Sections and Headings.  All section references in this Agreement are
to sections hereof for convenience of reference only and are not to affect the
meaning of any provision of this Agreement.


14.         Interpretation.  The Participant accepts this Award subject to all
the terms and provisions of the Plan, which shall control in the event of any
conflict between any provision of the Plan and this Agreement, and accepts as
binding, conclusive and final all decisions or interpretations of the
Administrator or Board upon any questions arising under the Plan and/or this
Agreement.


15.         Notices.  Any notice under this Agreement shall be in writing and
shall be deemed to have been duly given when deliv­ered personally (whether by
hand or by facsimile) or when deposited in the United States mail, registered,
postage prepaid, and addressed, in the case of the Partnership and Holding, to
the Secretary at 1345 Avenue of the Americas, New York, New York 10105, or if
the Partnership should move its principal office, to such principal office, and,
in the case of the Participant, to his or her last permanent address as shown on
the Partnership's records, subject to the right of either party to designate
some other address at any time hereafter in a notice satisfying the
require­ments of this Section.

 
- 5 -

--------------------------------------------------------------------------------

 

16.         Entire Agreement; Amendment.  This Agreement supersedes any and all
existing agreements between the Participant, the Partnership and Holding
relating to the Initial Options.  It may not be amended except by a written
agreement signed by both parties.


 



    AllianceBernstein l.p.      
AllianceBernstein Holding l.p.
                 
 
By:
/s/  Gerald M. Lieberman
     
Gerald M. Lieberman
     
President and Chief Operating Officer
 







To accept the terms of this Initial Option Award Agreement, please click the
“Accept” button below:


ACCEPT


DECLINE

 
- 6 -

--------------------------------------------------------------------------------

 

Schedule A
to
Special Option Program Agreement


Initial Options


1.
The number of Units that the Participant is entitled to purchase pursuant to the
Initial Options granted under this Agreement is <OPTS_GRANTED>.



 
2.
The per Unit price to purchase Units pursuant to the Initial Options granted
under this Agreement is $80.46 per Unit.



 
3.
Percentage of Units With Respect to

Which the Initial Options First Become
Exercisable on the Date Indicated


1. December 7, 2008
  20.0%
2. December 7, 2009
  40.0%
3. December 7, 2010
  60.0%
4. December 7, 2011
  80.0%
5. December 7, 2012
100.0%

 

--------------------------------------------------------------------------------


 
Special Option Program under the
1997 Long Term Incentive Plan


Match Option Award Agreement




Agreement, dated as of December 7, 2007, among AllianceBernstein L.P.
(“Partnership”), AllianceBernstein Holding L.P. (“Holding”) and
<PARTC_NAME> (“Participant”), an employee of the Partnership or a subsidiary of
the Partnership.


Whereas, the Compensation Committee (“Committee” or “Administrator”) of the
Board of Directors (“Board”) of AllianceBernstein Corporation (“Corporation”)­,
pursuant to the Partnership’s Amended and Restated 1997 Long Term Incentive Plan
(“Plan”), a copy of which has been delivered electronically to the Participant,
has granted to the Participant an award (“Award”) consisting of (i) options
(“Initial Options”) to purchase units representing assignments of the
benefi­cial ownership of limited partnership interests in Holding (“Units”) that
vest over the first five anniversaries of grant date, and (ii) options (“Match
Options) to purchase Units that vest over the next five anniversaries of grant
date.


Now, Therefore, in accordance with the grant of the Award, and as a condition
thereto, the Partnership, Holding and the Participant agree as follows:


1.           Grant.  Subject to and under the terms and conditions set forth in
this Agreement and the Plan, the Committee hereby awards the Participant Match
Options, which permit the Participant to purchase from the Partnership the
number of Units set forth in Section 1 of Schedule A, at the per Unit price set
forth in Section 2 of Schedule A, subject to the vesting schedule set forth in
Section 3 of Schedule A (Initial Options are granted pursuant to an Initial
Award Agreement, dated as of December 7, 2007, among the parties hereto).


2.           Term and Vesting Schedule.  (a) The Match Options shall not be
exercisable to any extent prior to December 7, 2013 or after December 7, 2018
(“Match Option Expiration Date”).  Subject to the terms and condi­tions of this
Agreement and the Plan, the Participant shall be entitled to exercise the Match
Options prior to the Match Option Expiration Date and to purchase Units pursuant
to the Match Options in accordance with the schedule set forth in Section 3 of
Schedule A.


(b) The right to exercise the Match Options shall be cumulative so that to the
extent the Match Options are not exercised when they become initially
exercisable with respect to any Units, they shall be exercisable with respect to
such Units at any time thereafter until the Match Option Expiration Date,
subject to any guidelines or restrictions in the Partnership’s Code of Business
Conduct and Ethics or the U.S. federal securities laws.  Options awarded
hereunder may not be exercised after the Match Option Expiration Date (i.e., any
Units subject to the Options that have not been purchased on or before the Match
Option Expiration Date may no longer be purchased).  A Unit shall be considered
to have been purchased on or before the Match Option Expiration Date if the
Partnership has been given notice of the purchase and the Partnership has
actually received payment therefor, pursuant to Sections 3, 7 and 15, on or
before the Match Option Expiration Date.

 
 

--------------------------------------------------------------------------------

 

3.           Notice of Exercise, Payment, Certificate and Account.  Exercise of
the Match Options, in whole or in part, shall be by delivery of a written notice
to the Partnership and Holding pursuant to Section 15 which specifies the number
of Units being purchased and is accompanied by payment therefor in cash.  The
Participant may pay the Partnership as many as three business days subsequent to
exercise date and may pay the Partnership directly or through a financial
intermediary.  Promptly after receipt of such notice and purchase price, the
Partnership shall cause the Partnership’s transfer agent to deliver the number
of Units purchased.  Units to be issued upon the exercise of Match Options may
be authorized and newly-issued Units or Units that have been reacquired by the
Partnership, a subsidiary of the Partnership, Holding, or a subsidiary of
Holding.


4.           Termination.  The Match Options may be exer­cised by the
Participant only while the Participant is employed full-time by the Partnership,
except as follows:


(a)           Disability.  If the Participant’s employment with the Partnership
terminates because of Disability, the Participant (or the Participant’s personal
representative) shall have the right to exercise all outstanding Match Options
held by the Participant (and not previously cancelled or expired) for a period
which ends not later than the earlier of (i) three months after such
termination, and (ii) the Match Option Expi­ration Date. “Disability” shall mean
a determination by the Administrator that the Participant is physically or
mentally incapacitated and has been unable for a period of six con­secutive
months to perform the duties for which the Participant was responsible
immediately before the onset of incapacity.  In order to assist the
Administrator in making a determina­tion as to the Disability of the Participant
for purposes of this paragraph (a), the Participant shall, as reasonably
re­quested by the Administrator, (A) be available for medical examinations by
one or more physicians chosen by the Administrator and approved by the
Participant, whose approval shall not unreasonably be withheld, and (B) grant
the Admin­istrator and any such physicians access to all relevant medical
information concerning the Participant, arrange to furnish copies of medical
records to them, and use best efforts to cause the Participant’s own physicians
to be available to discuss the Participant’s health with them.


(b)           Death.  If the Participant dies (i) while in the employ of the
Partnership, (ii) within one month after termination of employment with the
Partnership because of Disability (as determined in accordance with paragraph
(a) above), or (iii) within one month after the Partnership terminates the
Participant’s employment for any reason other than for Cause (as determined in
accordance with paragraph (c) be­low), all outstanding Match Options held by the
Participant (and not previously cancelled or expired) may be exercised by the
person or persons to whom the Match Options shall have been transferred by will
or by the laws of descent and distribution for a period which ends not later
than the earlier of (A) six months from the date of the Participant’s death, and
(B) the Match Option Expiration Date.

 
- 2 -

--------------------------------------------------------------------------------

 

(c)           Other Termination.  If the Partnership terminates the
Participant's employment for any reason other than death, Disability or for
Cause, the Participant shall have the right to exercise the Match Options, to
the extent that the Participant was entitled to do so on the date of the
termination of the Participant’s employment, for a period which ends not later
than the earlier of (i) three months after such termination, and (ii) the Match
Option Expi­ration Date.  “Cause” shall mean (A) the Participant’s continuing
willful failure to perform the Participant’s duties as an employee (other than
as a result of total or partial incapacity due to physical or mental illness),
(B) gross negligence or malfeasance in the performance of the Participant’s
duties, (c) a finding by a court or other governmental body with proper
jurisdiction that an act or acts by the Participant constitutes (1) a felony
under the laws of the United States or any state thereof (or, if the
Participant’s place of employment is outside of the United States, a serious
crime under the laws of the foreign jurisdiction where the Participant is
employed, which crime if committed in the United States would be a felony under
the laws of the United States or the laws of New York), or (2) a violation of
federal or state securities law (or, if the Participant’s place of employment is
outside of the United States, of federal, state or foreign securities law) by
reason of which finding of violation described in this clause (2) the Board
determines in good faith that the continued employment of the Participant by the
Partnership would be seriously detrimental to the Partnership and its business,
(D) in the absence of such a finding by a court or other governmental body with
proper jurisdiction, such a determination in good faith by the Board by reason
of such act or acts constituting such a felony, serious crime or violation, or
(E) any breach by the Participant of any obliga­tion of confidentiality or
non-competition to the Partnership.


For purposes of this Agreement, employment by a subsidiary of the Partnership
shall be deemed to be employment by the Partnership.  A “subsidiary” of the
Partnership shall be any corporation or other entity of which the Partnership
and/or its subsidiaries (a) have sufficient voting power (not depending on the
happening of a contingency) to elect at least a majority of its board of
directors, or (b) otherwise have the power to direct or cause the direction of
its management and policies.


5.           No Right to Continued Employment.   The Match Options shall not
confer upon the Participant any right to continue in the employ of the
Partnership or any subsidiary of the Partnership, and shall not interfere in any
way with the right of the Partnership to terminate the service of the
Participant at any time for any reason.

 
- 3 -

--------------------------------------------------------------------------------

 

6.           Non-Transferability.  The Match Options are not transferable other
than by will or the laws of descent and distribution and, except as otherwise
provided in Section 4, during the lifetime of the Participant the Match Options
are exercisable only by the Participant; except that Participant may transfer
the Match Options, without consideration, subject to such rules as the Committee
may adopt to preserve the purposes of the Plan (including limiting such
transfers to transfers by Participants who are senior executives), to a trust
solely for the benefit of the Participant and the Participant's spouse, children
or grandchildren (including adopted children and grandchildren and step-children
and step-grandchildren) (each a “Permitted Transferee”).


7.           Payment of Withholding Tax.  In the event that the Partnership or
Holding determines that any federal, state or local tax or any other charge is
required by law to be withheld with respect to the exercise of Match Options,
the Participant shall, either directly or through a financial intermediary,
promptly pay to the Partnership, a subsidiary specified by the Partnership,
Holding or a subsidiary specified by Holding, no later than the third business
day after exercise date, an amount equal to such withholding tax or charge.  If
the Participant does not promptly so pay the entire amount of such withholding
tax or charge in accordance with such notice, or make arrangements satisfactory
to the Partnership and Holding regarding payment thereof, the Partnership, any
subsidiary of the Partnership, Holding or any subsidiary of Holding may withhold
the remaining amount thereof from any amount due the Participant from the
Partnership, its subsidiary, Holding or its subsidiary.


8.           Dilution and Other Adjustments.  The existence of the Award shall
not impair the right of the Partnership, Holding or their respective partners
to, among other things, conduct, make or effect any change in the Partnership’s
or Holding’s business, any distribution (whether in the form of cash, limited
partnership interests, other securities, or other property), recapitalization
(including, without limitation, any subdivision or combination of limited
partnership interests), reorganization, consolidation, combination,  repurchase
or exchange of limited partnership interests or other securities of the
Partnership or Holding, issuance of warrants or other rights to purchase limited
partnership interests or other securities of the Partnership or Holding, or any
incorporation (or other change in form) of the Partnership or Holding.  In the
event of such a change in the partnership interests of the Partnership or
Holding, the Board shall make such adjustments to the Award, including the
purchase price of the Units specified in Section 2 of Schedule A, as it deems
appropriate and equitable.  In the event of incorpo­ra­tion (or other change of
form) of the Partnership or Holding, the Board shall make such arrangements as
it deems appropriate and equitable with respect to the Award for the Participant
to purchase stock in the resulting corporation in place of the Units subject to
the Match Options. Any such adjust­ment or arrangement may provide for the
elimination of any fractional Unit or shares of stock that might otherwise
become subject to the Match Options.  Any decision by the Board under this
Section shall be final and binding upon the Participant.

 
- 4 -

--------------------------------------------------------------------------------

 

9.           Rights as an Owner of a Unit. The Participant (or a transferee of
the Match Options pursuant to Sections 4 and 6 hereof) shall have no rights as
an owner of a Unit with respect to any Unit covered by the Match Options until
the Participant becomes the holder of record of such Unit, which shall be deemed
to occur at the time that notice of pur­chase is given and payment in full is
received by the Partnership and Holding under Sections 3, 7 and 15 of this
Agreement.  By such actions, the Participant (or such transferee) shall be
deemed to have consented to, and agreed to be bound by, all other terms,
conditions, rights and obligations set forth in the then current Amended and
Restated Agreement of Limited Partnership of Holding and the then current
Amended and Restated Agreement of Limited Partnership of the Partnership
(“Partnership Agreement”).  Except as provided in Section 8 hereof, no
adjustment shall be made with respect to any Unit for any distribution for which
the record date is prior to the date on which the Participant becomes the holder
of record of the Unit, regardless of whether the distribution is ordinary or
extraordinary, in cash, securities or other property, or of any other rights.


10.         Electronic Delivery.  The Plan contemplates that each award under
the Plan shall be evidenced by an Award Agreement which shall be delivered to
the Participant.  It is hereby understood that electronic delivery of this Award
Agreement constitutes delivery under the Plan.


11.         Administrator.  If at any time there shall be no Committee, the
Board shall be the Administrator.


12.         Governing Law.  This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York.


13.         Sections and Headings.  All section references in this Agreement are
to sections hereof for convenience of reference only and are not to affect the
meaning of any provision of this Agreement.
 
14.         Interpretation.  The Participant accepts this Award subject to all
the terms and provisions of the Plan, which shall control in the event of any
conflict between any provision of the Plan and this Agreement, and accepts as
binding, conclusive and final all decisions or interpretations of the
Administrator or Board upon any questions arising under the Plan and/or this
Agreement.


15.         Notices.  Any notice under this Agreement shall be in writing and
shall be deemed to have been duly given when deliv­ered personally (whether by
hand or by facsimile) or when deposited in the United States mail, registered,
postage prepaid, and addressed, in the case of the Partnership and Holding, to
the Secretary at 1345 Avenue of the Americas, New York, New York 10105, or if
the Partnership should move its principal office, to such principal office, and,
in the case of the Participant, to his or her last permanent address as shown on
the Partnership's records, subject to the right of either party to designate
some other address at any time hereafter in a notice satisfying the
require­ments of this Section.

 
- 5 -

--------------------------------------------------------------------------------

 

16.           Entire Agreement; Amendment.  This Agreement supersedes any and
all existing agreements between the Participant, the Partnership and Holding
relating to the Options.  It may not be amended except by a written agreement
signed by both parties.







   
AllianceBernstein l.p.
     
AllianceBernstein Holding l.p.
         
 
By:
/s/ Gerald M. Lieberman
     
Gerald M. Lieberman
     
President and Chief Operating Officer
 







To accept the terms of this Match Option Award Agreement, please click the
“Accept” button below:


ACCEPT


DECLINE

 
- 6 -

--------------------------------------------------------------------------------

 

Schedule A
to
Special Option Program Agreement


Match Options


1. 
The number of Units that the Participant is entitled to purchase pursuant to the
Match Options granted under this Agreement is <OPTS_GRANTED>.



 
2.
The per Unit price to purchase Units pursuant to the Match Options granted under
this Agreement is $80.46 per Unit.



 
3. 
Percentage of Units With Respect to

Which the Match Options First Become
Exercisable on the Date Indicated


1. December 7, 2013
  20.0%
2. December 7, 2014
  40.0%
3. December 7, 2015
  60.0%
4. December 7, 2016
  80.0%
5. December 7, 2017
100.0%

 
 

--------------------------------------------------------------------------------